UNPUBLISHED
                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                           No. 95-8090



In re:   JOSE ELIECER LONDONO,

                                                         Petitioner.




         On Petition for Writ of Mandamus. (CR-87-321-A)


Submitted:   January 18, 1996            Decided:   February 9, 1996

Before HAMILTON and LUTTIG, Circuit Judges, and CHAPMAN, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.

Jose Eliecer Londono, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Jose Eliecer Londono brought this mandamus petition seeking an

order compelling the clerk of the United States District Court for

the Eastern District of Virginia to forward the record on appeal in

United States v. Londono, No. 94-7462 (CR-87-321-A), to this court.
Because we note that the clerk of this court received and filed the

record on appeal shortly after Londono filed this petition, we

conclude that petitioner has already received the relief he seeks.

Accordingly, we grant leave to proceed in forma pauperis, but deny
the petition for writ of mandamus. We dispense with oral argument

because the facts and legal contentions are adequately presented in
the materials before the court and argument would not aid the deci-

sional process.




                                                   PETITION DENIED




                                2